DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s response and amendments dated 6/21/2021 have been reviewed and are found to be persuasive.       The prior art of record does not show “analyze whether the renewables source and rechargeable battery can power the end device, and in response modify a battery storage charging schedule of the rechargeable battery”  as claimed in claim 14 as amended based on the disaggregation shown in the remaining elements of the claim.

	A review of the specification cannot confirm that this concept was present in the specification as originally filed.   
Original claim 6 states:

6. The energy server according to claim 5 wherein, if the renewable energy supply and the power from the rechargeable battery is insufficient to power said end devices or lighting, the control circuitry is configured to use the AC mains supply converted by the power conversion circuitry instead of or in addition to the renewable energy supply and the power from the rechargeable battery to provide power to said end devices or lighting.

	This “if” statement does not qualify as an analyzing step as claimed as there is no specific analysis being done.   The remaining specification does not appear to show any “analysis” other 
	Furthermore, the specification as filed does not appear to show “modifying a battery storage charging schedule of the rechargeable battery” as claimed in claim 14.   A review of the specification does not find any reference to a charging schedule, and no reference to modifying any schedule for charging.
	Previous art rejections are removed.   Previous USC 112 rejections are removed based on amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15, 17-19, 21, 22, 25, and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “analyze whether the renewables source and rechargeable battery can power the end device, and in response modify a battery storage charging schedule of the rechargeable battery”.   These two concepts are not found in the specification as filed.   The specification as filed does not show an analyzation step nor the modification of a charging schedule for a rechargeable battery (either alone or based on the analyzation step).
Claims 15, 17-19, 21, 22, 25, and 27-32 inherit this deficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117